EXAMINER'S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Stefan Koschmieder (Reg. No. 50,238) on February 26, 2021.

The application has been amended as follows: 
In claim 1, at line 20, remove “tested” before “second subset”.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
As to claims 1, 8 and 21, the prior art of record does not teach or render obvious the limitations recited in claim 1, when taken in the context of the claims as a whole, specific to a method of determining real-time rate-monotonic scheduling feasibility of comprising: sorting a set of tasks into a first scheduling priority order in a descending order of priority based on activation rates of the tasks of the set of tasks; splitting the sorted set of tasks into a first subset which can be scheduled using an inexact condition test and a second subset which cannot be scheduled using the inexact condition test, the inexact condition test is a LL-bound test; transferring a first enhanced data packet having a first set of processing instruction from the sorted engine to a feasibility tester engine; testing, via the feasibility tester engine, the first subset according to the first set of processing instructions using the inexact condition test; sorting the tested first subset into a second scheduling priority order in a descending order of priority based on activation rates of the tasks of the tested first subset; sorting the second subset into a third scheduling priority order in an ascending order of priority based on activation rates of the tasks of the second subset; determining whether the second subset can be scheduled using an exact condition test if a calculated response-time for each task of the second subset is less than a corresponding deadline; filtering out one or more tasks of the second subset which cannot be scheduled using the inexact condition test or the exact condition test; transferring a second enhanced data packet having a second set of processing instruction from the sorter engine to the feasibility tester engine; testing remaining tasks of the second subset according to the second set of the processing instruction using the exact condition test, wherein the exact condition test is a response time analysis test; sorting the tested remaining tasks of the second subset into a fourth scheduling priority order; executing, the sorted and tested first subset; and executing, the sorted and tested remaining tasks of the second subset.
Moreover, evidence for modifying the prior art teachings by one of ordinary skill level in the art was not uncovered so as to result in the invention as recited in claims 1, 8 and 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
February 26, 2021